DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/01/2022 has been entered.
Response to Amendment
Claims 1 and 16 are currently amended, claims 2 -11 are original, claims 12-15 are withdrawn, and claim 17 is previously presented.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the sidewalls" in the third line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 10 recites the limitation "the contacting portion" in lines 4-5 in claims 5 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 10 recites the limitation "the solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015 136422 A, herein referred to as ‘422, and in view of JP2009201956 A, herein referred to as ‘956.
Regarding claim 1, ‘422 teaches a method of producing a microneedle array, the method comprising: an injection step of injecting a predetermined amount of a raw material liquid into each cone-shaped recess of a mold having a plurality of cone-shaped recesses, the predetermined amount being less than a volume of cone-shaped recess (‘422 discloses forming liquid is supplied little by little to the recess 31 of intaglio 30 corresponding to the tip layer to prevent wasteful consumption of the liquid material. Therefore, the liquid material suppled is less than a volume of the cone shaped recess)  [0052]; a tip forming step of overlaying a foundation (21) that is insoluble or sparingly soluble in the raw material liquid on the mold [0054], mating a plurality of frustum-shaped protrusions or columnar protrusions, provided on a first main surface of the foundation, with the plurality of cone-shaped recesses [0053], drying the raw material liquid in the plurality of cone-shaped recess thereby fixing a plurality of cone-shaped tips that are dissolvable in an inner part of skin to a tip surface of each of the plurality of frustum-shaped protrusions or columnar protrusions [0053-0054]; and a mold release step of removing the foundation from the mold and pulling out a microneedle array in which the cone-shaped tips are fixed to each of the frustum-shaped protrusions or the columnar protrusions of the foundation and the cone-shaped tips are formed at a position a predetermined height away from the first main surface of the foundation [0059]. 
As for the limitation, drying the raw material liquid in the plurality of cone-shaped recess after overlaying the foundation on the mold, although ‘422 does not explicitly disclose drying the raw material liquid in the cone-shaped recess after overlaying the foundation on the mold, analogous art, ‘956, discloses drying the raw material after overlaying the foundation on the mold (pg. 3 paragraphs 13-17) for the benefit of increasing absorbing efficiency of microneedles when inserted onto the surface of the skin. ‘956 discloses the recess and foundation of the mold is first formed (pg. 3 paragraph 13), followed by the addition of the raw material (pg. 3 paragraph 16) which is then dried (pg. 3 paragraphs 16 -17 and paragraph 9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the step of drying the raw material liquid in the cone-shaped recess after overlaying the foundation on the mold, as taught by ‘956, into the method taught by ‘422 for the benefit of increasing absorbing efficiency of microneedles when inserted onto the surface of the skin.
Applicant has amended the claim to include the limitation and filling a part of each of the plurality of cone-shaped recess with the raw material liquid. ‘422 teaches filling a part of each of the plurality of cone-shaped recess with the raw material liquid ((figures 5-7), [0051]. 
Applicant has also amended the claim limitation to include plurality of cone-shaped recesses that are shaped to match the plurality of frustum-shaped protrusions or columnar protrusions of the foundation by the filling in the injection step in the tip forming step of the overlaying a foundation. ‘422 teaches this limitation in figures 3-8. Additionally, MPEP 2144.04 states In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tip forming and foundation forming done in one step due to engineering choices. 
 Regarding claim 6, ‘422  teaches in the tip forming step, while the foundation is overlaid on the mold, a gap is formed between a side wall of each of the cone-shaped recess and a side surface of each of the frustum-shaped protrusions (see figures) or the columnar protrusions and the raw material liquid is fed into the gap, thereby forming the cone-shaped tip up to the side surface of each of the frustum-shaped protrusions or the columnar protrusions above a position that is predetermine height away from the main surface (pg. 2 paragraph 6). 
Regarding claim 7, ‘422 teaches in the tip forming step, the foundation and the mold are arranged such that the side surface of each of the frustum-shaped protrusions or the columnar protrusions abuts against the side wall of each of the cone-shaped recess due to the foundation being overlaid on the mold (see figures). 
Regarding claim 16, ‘422 teaches the predetermined amount of the raw material liquid is injected into each cone-shaped recess such that the predetermined amount of raw material liquid is injected into each cone-shaped recess such that the raw material liquid does not overflow from the cone-shaped recess. 422 discloses forming liquid is supplied little by little to the recess 31 of intaglio 30 corresponding to the tip layer to prevent wasteful consumption of the liquid material. Therefore, the liquid material suppled is less than a volume of the cone shaped recess [0052]. 

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015 136422 A, herein referred to as ‘422, and in view of JP2009201956 A, herein referred to as ‘956, and further in view of Wakamatsu et al (US 2017/0057124 A1).
Regarding claims 2 and 7, ’422 does not explicitly disclose an inspection step. However, analogous art, Wakamatsu, teaches an inspection step of immersing the microneedle array in a solvent capable of dissolving the cone-shaped tips to dissolve the plurality of cone-shaped tips and make a solution, and analyzing a component contained in each of the microneedle array based on the solution [0118-0120] for the benefit of suppressing air bubbles [0003]. As for claim 7, Wakamatsu teaches in the tip forming step, the foundation and the mold are arranged such that the side surface of each of the frustum-shaped protrusions or the columnar protrusions abuts against the side wall of each of the cone-shaped recess due to the foundation being overlaid on the mold (figure 9). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an inspection step, as taught by Wakamatsu, into the method taught by ‘422 for the benefit of suppressing air bubbles [0003]. 

Claims 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015 136422 A, herein referred to as ‘422, and in view of JP2009201956 A, herein referred to as ‘956, and further in view of Wakamatsu et al (US 2017/0057124 A1) and Quan et al (US 2016/0001053 A1). 
Regarding claims 3 and 8, ‘422 teaches a preparation step of preparing the foundation including the plurality of frustum shaped protrusions or the plurality of columnar protrusions by molding ([0015] and figures) but does not explicitly disclose injection molding. However, it is conventionally known in the microneedle array art to use injection molding to manufacture the microneedle arrays. Analogous art, Quan, discloses the use of injection molding for manufacturing the microneedles [0012]. KSR states "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have produced the microneedles taught by ‘422 using injection molding since it is conventionally known in the microneedle array field to use injection molding for the production of microneedles. 
Regarding claims 4 and 9, ‘422 does not explicitly teach a roughening treatment. However, Wakamatsu teaches in the preparation step, a roughening treatment is performed or a dimple is formed at a contacting portion of the plurality of frustum-shaped protrusions or the plurality of columnar protrusion, the contacting portion being where the cone-shaped tips are to be fixed [0081]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a roughening treatment is performed or a dimple is formed at a contacting portion of the plurality of frustum-shaped protrusions or the plurality of columnar protrusion, the contacting portion being where the cone-shaped tips are to be fixed, as taught by Wakamatsu into the method taught by ‘422 for the benefit of suppressing air bubbles [0003].

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015 136422 A, herein referred to as ‘422, and in view of JP2009201956 A, herein referred to as ‘956, and further in view of Wakamatsu et al (US 2017/0057124 A1) and Quan et al (US 2016/0001053 A1) and further in view of Hu et al (US 2018/0066938 A1).
Regarding claims 5 and 10, ‘422 and Wakamatsu teaches the raw material liquid includes water as the solvent and in the preparation step (Wakamatsu [0084, 0098, 101,] ‘422 –[0005]) but is silent to performing a hydrophilic treatment. However, it is well known in the microneedle array art to perform hydrophilic treatments. Analogous microneedle array art, Hu et al, discloses the use of hydrophilic treatments in order to prevent meniscuses generated on the drug surfaces, thereby preventing light refraction and resulting in a higher accuracy of mearing the volume of the drug solution [0246]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the microneedle array taught by ‘422 and incorporate the hydrophilicity of the contacting portion made greater than a hydrophilicity of the material of foundation, as taught by Hu, to ensure accurate filling of the cone shaped tips. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015 136422 A, herein referred to as ‘422, and in view of JP2009201956 A, herein referred to as ‘956, and further in view of Wakamatsu et al (US 2017/0057124 A1) and further in view of Nishimura et al (US 2017/0266427 A1). 
‘422 does not explicitly disclose tip foundations protruding from the tip surface of each of the frustum-shaped protrusions so as not to contact a wall surface of each of the frustum-shaped recess and in the tip forming step, the cone-shaped tip is fixed to a portion of tip surface the surface of the tip foundation. Analogous art, Nishimura et al, discloses coating layer (5) formed on the microneedle [0033] for the benefit of improving the productivity of the microneedle [0035] and to ensure the physiologically active substance in the coating layer is uniformly dispersed [0010]. Nishimura’s coating layer reads on Applicant’s tip foundation. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the microneedle array taught by ‘422 an incorporate a tip foundation/coating layer on the microneedle array, as taught by Nishimura, in order uniformly disperse the physiologically active substance and improve productivity of the microneedle. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015 136422 A, herein referred to as ‘422, and in view of JP2009201956 A, herein referred to as ‘956 and further in view of Masaoka et al (US 2013/0296790 A1). 
Although ‘422 is silent to the foundation is a solid resin foundation made of thermoplastic resin, it is well known in the art to use thermoplastic resin as a foundation. Analogous microneedle art, Masaoka et al, teaches the uses of thermoplastic resin [0062] for its biodegradable quality [0063]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated thermoplastic resin as a foundation for the benefit of its biodegradable quality. 
Response to Arguments
Applicant's arguments filed 4/01/2022 have been fully considered but they are not persuasive. Applicant argues that ‘422 does not disclose or suggest a foundation which already has a protrusion or performing the filling of the tip layer so that shape matches any existing protrusion provided on a foundation.  Examiner disagrees. Figures 5-8 depicts protrusions in the foundation and performing the filling of the tip layer so that the shape matches any existing protrusion provided on a foundation. Applicant points to [0054] which states the proximal layer forming liquid is filled on the tip layer  and then the based end layer is formed. However, as written, the claim language fails to exclude the filling of the tip layer and base layer is done in one step or differentiate the claim language from ‘422 patent, especially since the claim limitation is directed to a tip forming step of the overlaying a foundation that is insoluble or sparingly soluble the raw material liquid on the mold…One ordinary skilled in the art would understand that the tip forming layer and the foundation layer are two different steps. Further, MPEP 2144.04 states In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743